NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                            File Name: 18a0326n.06

                                          No. 17-3858

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT
                                                                                       FILED
 ISLAND CREEK COAL COMPANY,                             )                       Jun 29, 2018
                                                        )                   DEBORAH S. HUNT, Clerk
        Petitioner,                                     )
                                                        )
                                                              ON PETITION FOR REVIEW
 v.                                                     )
                                                              OF AN ORDER OF THE
                                                        )
                                                              BENEFITS REVIEW BOARD,
 ROBERT E. HILL; DIRECTOR, OFFICE OF                    )
                                                              U.S.  DEPARTMENT    OF
 WORKERS’ COMPENSATION PROGRAMS;                        )
                                                              LABOR
 UNITED STATES DEPARTMENT OF LABOR,                     )
                                                        )
        Respondents.                                    )
                                                        )

BEFORE: KEITH, ROGERS, and KETHLEDGE, Circuit Judges.

       DAMON J. KEITH, Circuit Judge. Island Creek Coal Company petitions this court for

review of an award of black-lung benefits to Robert E. Hill. For the reasons discussed below, we

DENY the petition.

                                    I.     BACKGROUND

       1. Statutory Framework

       “The Black Lung Benefits Act, 30 U.S.C. § 901 et seq., provides for the payment of black-

lung benefits . . . to coal miners who are totally disabled due to pneumoconiosis, a ‘chronic dust

disease of the lung and its sequelae, including respiratory and pulmonary impairments, arising out

of coal mine employment.’” Cent. Ohio Coal Co. v. Dir., Office of Workers’ Comp. Programs,

762 F.3d 483, 486 (6th Cir. 2014) (quoting 30 U.S.C. § 902(b)). There are two forms of

pneumoconiosis: clinical pneumoconiosis and legal pneumoconiosis.                Id.    “Clinical

pneumoconiosis” encompasses certain lung diseases “that the medical community recognizes to
No. 17-3858, Island Creek Coal Co. v. Hill, et al.


be caused by exposure to coal dust . . . diseases ‘characterized by permanent deposition of

substantial amounts of particulate matter in the lungs and the fibrotic reaction of the lung tissue to

that deposition caused by dust exposure in coal mine employment.’” Id. (quoting 20 C.F.R.

§ 718.201(a)(1)).

       “[Legal pneumoconiosis] goes beyond mere ‘clinical pneumoconiosis’” and is “designed

to facilitate the remedial purposes of the Black Lung Benefits Act.” Sunny Ridge Mining. Co. v.

Keathley, 773 F.3d 734, 738 (6th Cir. 2014). “‘Legal pneumoconiosis’ is a broad category

encompassing ‘any chronic lung disease or impairment’ arising out of employment as a coal

miner.” Id. at 738 (emphasis in original) (quoting 20 C.F.R. § 718.201(a)(2)). It includes, “but is

not limited to, any chronic restrictive or obstructive pulmonary disease . . . .” 20 C.F.R.

718.201(a)(2).

       “To establish entitlement to benefits, the claimant must prove by a preponderance of the

evidence that (1) he has pneumoconiosis; (2) his pneumoconiosis arose at least in part out of his

coal mine employment; (3) he is totally disabled; and (4) the total disability is due to

pneumoconiosis (disability causation).” Greene v. King James Coal Mining, Inc., 575 F.3d 628,

634 (6th Cir. 2009) (citing 20 C.F.R. §§ 718.202-04; Adams v. Dir., OWCP, 886 F.2d 818, 820

(6th Cir. 1989)). Pneumoconiosis “is deemed to ‘aris[e] out of coal mine employment’ if it is

‘significantly related to’ or was ‘substantially aggravated by’ dust exposure during the claimant’s

coal mine employment.” Cent. Ohio Coal, 762 F.3d at 486 (quoting 20 C.F.R. § 718.201(b)).

“A benefits claimant can establish the existence of pneumoconiosis with medical evidence such as

a chest X-ray, autopsy or biopsy evidence, [] reasoned medical opinions, or by invoking an

applicable presumption.” Id.




                                                  2
No. 17-3858, Island Creek Coal Co. v. Hill, et al.


        2. Robert Hill’s Claim for Benefits

        Robert Hill (“Hill”) worked as a coal miner primarily for Island Creek Coal Company

(“Island Creek”) for 14 years and filed this claim for benefits on June 29, 2004.1 Administrative

Law Judge (“ALJ”) Jeffery Tureck initially heard this claim, and denied benefits on December 7,

2007. On December 28, 2007, Hill requested modification of the denial of benefits. The district

director from the Office of Workers’ Compensation Programs (“OWCP”) issued a proposed

Decision and Order denying the request for modification on June 23, 2008, which Hill appealed

on June 26, 2008. The claim was then referred to the office of Administrative Law Judges for

hearing on September 9, 2008, and ALJ Daniel F. Solomon subsequently denied modification on

March 11, 2010.

        Hill appealed ALJ Solomon’s decision to the Benefits Review Board (“Board”) on April

5, 2010. On April 29, 2011, the Board vacated ALJ Solomon’s decision and remanded the claim

for further consideration as to whether the parties were given the opportunity to properly designate

evidence. ALJ Solomon remanded the case to the district director on January 19, 2012. The

district director returned the file to the Office of Administrative Law Judges on July 19, 2012.

        On March 17, 2015, ALJ Alice Craft held a formal hearing on the claim, and on May 24,

2016, she issued a Decision and Order granting Hill’s modification request and awarded benefits.




        1
            Miners with fifteen or more years of qualified coal mine employment, along with a totally disabling
pulmonary impairment are rebuttably presumed to have both clinical and legal pneumoconiosis. 30 U.S.C. §
921(c)(4); 20 C.F.R. § 718.305. Hill stipulated to having fourteen years of coal mine employment, and the parties
agree that the fifteen year presumption does not apply.

                                                       3
No. 17-3858, Island Creek Coal Co. v. Hill, et al.


          3. ALJ Craft Awards Benefits to Hill

          ALJ Craft found that Hill had a 40-pack-year cigarette smoking history.2 ALJ Craft also

found that the weight of the evidence did not support a finding of clinical pneumoconiosis.

However, ALJ Craft found that Hill had legal pneumoconiosis, and noted that the medical opinions

that attributed Hill’s COPD to both his smoking history and coal dust exposure deserved probative

weight.

          On the question of legal pneumoconiosis, ALJ Craft noted that the Department of Labor

found in the 2000 regulatory preamble that coal dust can cause obstructive lung disease. See 65

Fed. Reg. 79,938, 79,943 (Dec. 20, 2000). She further stated that the preamble noted that the risk

of developing disabling COPD from exposure to coal-mine dust was additive to the risk of

developing it from smoking, and that smoking-related and coal-dust-related obstruction develop

through similar mechanisms. See 65 Fed. Reg. at 79,940, 79,943. She stressed, however, that the

etiology of a miner’s obstructive lung disease must be determined on a case-by-case basis, and that

the miner bears the burden of proof. See 65 Fed. Reg. at 79,941.

          Utilizing these principles, ALJ Craft assigned the “greatest probative weight” to the

medical opinions of Dr. Houser and Dr. Rasmussen, who both found that a combination of

smoking and exposure to coal dust were causes of Hill’s COPD, which includes emphysema and

chronic bronchitis. ALJ Craft found that Dr. Houser and Dr. Rasmussen “better explained how all

of the evidence they developed and reviewed supported their conclusions.” She also determined

that the “reasoned” opinions of Dr. James and Dr. Simpao supported the opinions of Dr. Houser

and Dr. Rasmussen.



          2
           A “pack year” is one pack of cigarettes per day for one year. See Federal Respondent Brief at Pg. 8, n.6.
“For example, people who smoked one pack a day for twenty years, two packs a day for ten years, and one-half pack
a day for forty years can all be said to [have] smoking histories of twenty pack-years.” Id.

                                                         4
No. 17-3858, Island Creek Coal Co. v. Hill, et al.


        With respect to the medical opinions of Dr. Culbertson, Dr. Selby, Dr. Hippensteel, and

Dr. Tuteur, ALJ Craft credited them to the extent they concluded that Hill does not have clinical

pneumoconiosis, but did not credit them on their conclusions that Hill did not have legal

pneumoconiosis. ALJ Craft found that “[n]one offered any creditable explanation [of] how they

were able to exclude[] coal dust as a contributing factor to [Hill’s] obstructive disease.” Most

notably, ALJ Craft stated as follows:

             Their view that [Hill’s] cigarette smoking was the sole cause of his
             emphysema . . . and [that Hill’s] years of coal mine dust exposure played
             no role, is contrary to the premises underlying the regulations that coal
             dust and smoking cause damage to the lungs by similar mechanisms and
             have additive effects, and that coal dust exposure can cause clinically
             significant obstructive disease even in the absence of clinical
             pneumoconiosis. In light of the prevailing medical opinion accepted by
             the Department of Labor that coal dust and smoking have additive effects,
             a physician’s opinion that focuses on the absence of clinical
             pneumoconiosis, and fails to explain why significant coal mine dust
             exposure was not a contributing or aggravating factor in a miner’s
             obstructive disease, is entitled to less weight.

(emphasis added). ALJ Craft concluded that “the opinions of Drs. Culbertson, Selby, Hippensteel,

and Tuteur are not well-reasoned,” and gave them little weight. She also determined that Hill was

“totally disabled by a pulmonary or respiratory impairment,” and that Hill had established that

“legal pneumoconiosis is a substantially contributing cause to his disability.” ALJ Craft awarded

benefits to Hill.

        4. The Benefits Review Board Affirmed ALJ Craft’s Decision

        On June 28, 2017, the Board affirmed ALJ Craft’s decision in a 2-1 decision. The Board

 found, inter alia, that ALJ Craft “permissibly relied on the preamble as a guide in assessing the

 credibility of the medical evidence in this case,” and “did not use the preamble as a legal rule or

 presumption that all obstructive lung disease is pneumoconiosis.” One judge dissented, stating

 that ALJ Craft had not sufficiently explained why the opinions of Dr. Hippensteel and Dr. Tuteur

                                                 5
No. 17-3858, Island Creek Coal Co. v. Hill, et al.


 were inconsistent with the preamble, and would have remanded for reconsideration.

       Island Creek petitioned this court for review on August 21, 2017.

                                  II.    DISCUSSION

       1. Standard of Review

       In black-lung-benefits cases, this court reviews the Board’s legal conclusions de novo and

reviews the ALJ’s decision to determine whether it was supported by substantial evidence. See

Cent. Ohio Coal, 762 F.3d at 488. “The ALJ’s findings are conclusive if they are supported by

substantial evidence and accord with the applicable law.” Greene, 575 F.3d at 633. “‘Substantial

evidence’ means ‘such relevant evidence as a reasonable mind might accept as adequate to support

a conclusion.’” Kolesar v. Youghiogheny & Ohio Coal Co., 760 F.2d 728, 729 (6th Cir. 1985)

(per curiam) (quoting Richardson v. Perales, 402 U.S. 389, 401 (1971)). “Where the substantial

evidence requirement is satisfied, the court may not set aside the ALJ’s findings, ‘even if [the

court] would have taken a different view of the evidence were we the trier of facts.’” Cent. Ohio

Coal, 762 F.3d at 489 (alteration in original) (quoting Greene, 575 F.3d at 634).

       “Finally, when dealing with a claim for benefits, we keep in mind that the Black Lung

Benefits Act is remedial in nature and must be liberally construed to include the largest numbers

of miners as benefit recipients.” Peabody Coal Co. v. Hill, 123 F.3d 412, 415 (6th Cir. 1997)

(quoting Tussey v. Island Creek Coal Co., 982 F.2d 1036, 1042 (6th Cir. 1993), abrogated on other

grounds by Eastover Mining Co. v. Williams, 338 F.3d 501 (6th Cir. 2003)) (internal quotation

marks omitted).

       2. Analysis

       Island Creek has not appealed ALJ Craft’s finding that Hill is totally disabled, but instead

has focused on ALJ Craft’s conclusion that Hill has legal pneumoconiosis. Accordingly, the



                                                6
No. 17-3858, Island Creek Coal Co. v. Hill, et al.


dispositive issue in this appeal is whether Hill’s COPD is legal pneumoconiosis – whether it was

“significantly related to, or substantially aggravated by, dust exposure in coal mine employment.”

20 C.F.R. § 718.201(b); see also 20 C.F.R. § 718.201(a)(2). Substantial evidence supports ALJ

Craft’s conclusion that it is.

                 a. ALJ Craft Properly Concluded That the Medical Opinions of Dr. Selby,
                    Dr. Hippensteel, Dr. Tuteur, and Dr. Culbertson Are Contrary to the
                    Concepts Underlying the Preamble

        Island Creek first argues that ALJ Craft wrongly determined that the medical opinions of

Dr. Selby,3 Dr. Hippensteel, Dr. Tuteur, and Dr. Culbertson are contrary to the concepts underlying

the preamble to the 2001 amendments to the Department of Labor’s regulations related to black

lung benefits. This argument misses the mark. As a preliminary matter, we summarized the

preamble and its relevance to matters such as this in Little David Coal Co. v. Dir., Office of

Workers’ Comp. Programs, 532 F. App’x 633, 635-36 (6th Cir. 2012):

              The 2001 amendments to the [Department of Labor] regulations sought to
              resolve the scientific question of whether coal mine dust exposure can
              cause obstructive respiratory impairments. The affirmative answer to that
              question resulted in the [Department of Labor’s] recognition of “legal
              pneumoconiosis,” which, the preamble explains, “does not create a new
              medical diagnosis, but rather reflects the statute’s definition of the disease
              as ‘a chronic dust disease of the lung and its sequelae, including
              respiratory and pulmonary impairments, arising out of coal mine
              employment.’” 65 Fed. Reg. 79923 (Dec. 2000) (emphasis added)
              (quoting 30 U.S.C. § 902(b)). In other words, the new distinction is a legal
              one, not a medical one. Id. at 79937. This, the preamble notes, is
              consistent with “the prevailing view of the medical community and the
              substantial weight of the medical and scientific literature . . . that exposure
              to coal mine dust may cause chronic obstructive pulmonary disease
              [COPD]. Id. at 79923.
              The preamble to the amendments presents a detailed account of the
              medical and scientific literature supporting the [Department of Labor’s]
              conclusion that exposure to coal mine dust can cause such ailments.
              65 Fed. Reg. 79937-45 (Dec. 20, 2000). The preamble explains the

        3
           The Board affirmed ALJ Craft’s evaluation of Dr. Selby’s opinion as unchallenged on appeal. Island Creek
raises no specific arguments with respect to Dr. Selby’s opinion.

                                                        7
No. 17-3858, Island Creek Coal Co. v. Hill, et al.


            guidance that the National Institute for Occupational Safety and Health
            (“NIOSH”) provided [the Department of Labor] in addressing objections
            to the proposed amendments, including NIOSH’s own “exhaustive review
            and analysis of the relevant scientific and medical evidence.” Id. at 79938.
            As part of its review, NIOSH specifically evaluated “the role smoking
            plays in a coal miner’s respiratory status.” Id. The preamble also
            summarizes other medical literature addressing both coal dust exposure
            and smoking as they relate to pneumoconiosis. It concludes that exposure
            to coal dust is clearly associated with severe respiratory impairments even
            in the absence of smoking and that “[s]mokers who mine have additive
            risk for developing significant obstruction.” Id. at 79940.

       “When assessing a doctor’s credibility, the ALJ may consult the preamble as a statement

of medical principles accepted by the [Department of Labor].” Lemarco, Inc. v. Helton, 559 F.

App’x 465, 468 (6th Cir. 2014) (citing A & E Coal Co. v. Adams, 694 F.3d 798, 801-02 (6th Cir.

2012)); see also Little David Coal, 532 F. App’x at 636 (“[I]t was permissible for the ALJ to turn

to the preamble for guidance when determining the relative weight to assign two conflicting

medical opinions.”). Here, ALJ Craft accorded the greatest probative weight to the opinions of

Dr. Rasmussen and Dr. Houser, who diagnosed Hill with legal pneumoconiosis.

        In 2009, Dr. Rasmussen prepared a report based on Hill’s medical records. Dr. Rasmussen

diagnosed Hill with COPD in the form of emphysema, as a result of coal dust exposure and

smoking. Dr. Rasmussen stated that coal dust is a “potent cause” of emphysema and that Hill’s

dust exposure was “sufficient to cause disabling lung disease in a susceptible individual” and “a

significant contributor” to Hill’s COPD. Dr. Rasmussen also acknowledged that it may be

reasonable to assume that smoking was a greater factor in Hill’s case.

       Dr. Houser is a board-certified pulmonologist who examined Hill in 2009, and diagnosed

COPD and emphysema, which he attributed to a combination of dust from fluorspar mining, dust

from coal mining, and smoking. Dr. Houser took occupational, social, family and medical

histories, and conducted a physical examination, chest x-ray, and pulmonary function testing. ALJ



                                                 8
No. 17-3858, Island Creek Coal Co. v. Hill, et al.


Craft found his diagnosis well-supported by his examination and other testing, and gave his written

opinion probative weight.

       ALJ Craft’s conclusion to assign probative weight to the opinions of Dr. Rasmussen and

Dr. Houser was permissible because she determined that they reached their findings based on

interpretations of the medical evidence they analyzed. ALJ Craft was persuaded by how both

doctors explained their conclusion that Hill’s COPD was due to smoking and coal dust exposure,

which she found consistent with the premises underlying the regulations that dust-induced

emphysema and smoke-induced emphysema occur through similar mechanisms, and that the

effects of coal-mine dust exposure and cigarette smoking are additive.

       ALJ Craft found the opinions of Drs. Rasmussen and Houser to be well-reasoned, well-

documented, and consistent with the premises underlying the Department of Labor’s regulations,

in addition to being supported by the well-documented and well-reasoned opinions of Dr. James

and Dr. Simpao. Dr. James, one of Hill’s treating doctors, initially diagnosed Hill with legal

pneumoconiosis caused by coal dust exposure in a 2004 report. Dr. James addressed the cause of

Hill’s COPD in a 2006 deposition, stating that smoking is more likely to cause obstructive defects,

while dust exposure is more likely to cause restrictive defects. Dr. James acknowledged that Hill’s

exposure to coal-mine dust aggravated his COPD. With respect to Hill’s smoking history, Dr.

James conceded that it was “possible” Hill’s respiratory impairment was caused entirely by

smoking, but also denied that this was “likely.” Dr. James eventually determined that both dust

and smoking caused Hill’s COPD.

       In a 2008 report, Dr. James stated that smoking was responsible for twenty percent of Hill’s

“severe” lung condition, while coal dust was responsible for eighty percent. Lastly, Dr. James

concluded in a 2015 report that Hill had COPD, which he determined was probably caused by a



                                                9
No. 17-3858, Island Creek Coal Co. v. Hill, et al.


combination of cigarette smoking and dust exposure. Relatedly, Dr. Simpao examined Hill on

behalf of the Department of Labor in 2004 and subsequently provided a written opinion. Dr.

Simpao concluded that Hill had legal pneumoconiosis, finding that Hill suffered from lung

conditions attributable to coal dust exposure. Dr. Simpao could not determine the extent to which

Hill’s smoking “influenced” his pulmonary condition. Dr. Simpao was deposed in 2005 and 2006

and restated his conclusion that Hill’s lung disease was the result of coal dust exposure, but Dr.

Simpao also acknowledged that Hill’s extensive history of cigarette smoking had an effect as well,

though he could not determine the extent of the effect. The four opinions of Drs. Rasmussen,

Houser, James, and Simpao served as the basis for ALJ Craft’s conclusion regarding the cause of

Hill’s COPD.

       At the same time, ALJ Craft discounted the opinions of Dr. Tuteur, Dr. Hippensteel, Dr.

Selby, and Dr. Culbertson because she found that they failed to credibly explain how they

eliminated years of coal dust exposure as an aggravating or contributing factor to Hill’s COPD, in

light of the premises underlying the regulations. Dr. Tuteur examined Hill and reviewed his

medical records in 2015, and initially concluded that Hill had COPD in the form of emphysema

and bronchitis caused by exposure to wood and coal smoke, asthma, and cigarette smoking. In the

same report, he later concluded that Hill’s COPD was “uniquely due to the chronic inhalation of

tobacco smoke.”

       Dr. Hippensteel reviewed Hill’s medical records in 2009, and concluded that Hill had

bullous emphysema and chronic bronchitis due to smoking. Dr. Hippensteel found that Hill’s

pulmonary condition was not attributable to pneumoconiosis.          In a 2009 deposition, Dr.

Hippensteel reiterated that Hill’s bullous emphysema was due to smoking because coal dust does

not cause that form of emphysema.          Dr. Hippensteel reaffirmed these conclusions in a



                                               10
No. 17-3858, Island Creek Coal Co. v. Hill, et al.


supplemental report that was also issued in 2009. Dr. Hippensteel was deposed again in 2015, and

in this instance, he diagnosed Hill with bronchiectasis and bullous emphysema, which he attributed

to smoking. Dr. Hippensteel stated that “it would be a very unusual combination to see in a person

that just had coal workers’ pneumoconiosis.”

       Dr. Selby examined Hill in 2004, and concluded that Hill had severe bullous emphysema

caused by cigarette smoking. In a 2007 deposition, Dr. Selby testified that Hill’s condition was

caused by smoking and asthma, and opined that none of Hill’s conditions was related to his history

of coal dust exposure. Dr. Selby later reaffirmed his conclusions in a 2008 report. Lastly, Dr.

Culbertson, who is Hill’s treating pulmonologist, relayed during a 2015 deposition that he

diagnosed Hill with COPD and attributed Hill’s condition solely to smoking. Dr. Culbertson

further stated that coal mine dust exposure was not a cause of Hill’s COPD.

       Although Island Creek argues that ALJ Craft’s decision erred in assigning less weight to

these four opinions, this argument fails. “When the question is whether the ALJ reached the correct

result after weighing conflicting medical evidence, our scope of review . . . is exceedingly narrow.”

Consolidation Coal Co. v. Worrell, 27 F.3d 227, 230 (6th Cir. 1994) (internal quotation marks and

citation omitted).

       The matter currently before us is similar to Little David Coal, where this court affirmed an

award of benefits to a coal miner with an extensive smoking history and seven years of coal mine

employment. 532 F. App’x at 634. There, the ALJ similarly used the preamble to aid his decision

in assigning weight to conflicting medical evidence. Id. at 636. This court noted as follows:

            It was the ALJ’s duty to consider the conflicting evidence and assign it
            weight as he saw fit based on the record as a whole. That record included
            the DOL regulations, which, in turn, include the preamble. Thus, it was
            permissible for the ALJ to turn to the preamble for guidance when
            determining the relative weight to assign two conflicting medical opinions
            . . . . The preamble is an instructive resource that explains the [Department

                                                 11
No. 17-3858, Island Creek Coal Co. v. Hill, et al.


              of Labor’s] evaluation of conflicting medical and scientific literature on
              the same complex issues with which the ALJ in this case was confronted.
              In the face of conflicting opinions from two credible sources, it was
              reasonable for the ALJ to give greater weight to the testimony of the
              medical expert whose opinion was supported by the prevailing view of the
              medical and scientific community as reflected in the regulatory preamble.

Id. The reasoning delineated in Little David Coal squarely applies to ALJ Craft’s analysis and

bolsters her decision to assign less weight to the opinions of Drs. Tuteur, Hippensteel, Selby, and

Culbertson.

       Moreover, further support for ALJ Craft’s decision can be found in Lemarco, where this

court affirmed an award of survivor benefits to the wife of a miner with thirteen years of coal mine

employment. 559 F. App’x at 466. This court found that the “ALJ acted reasonably within its

discretion” when it determined that the medical opinions of the coal company’s doctors “deserved

less weight given the clash between aspects of their opinions and [Department of Labor]

standards.” Id. at 468. This court importantly noted, with respect to the ALJ’s decision to give

less weight to a specific doctor’s opinion, that the doctor “attributed [the miner’s] COPD entirely

to cigarette smoking but ‘offered no explanation’ for excluding coal dust as at least a ‘contributing

factor,’ thus failing to address [the Department of Labor’s] position that coal dust and smoking

may combine to cause pneumoconiosis.” Id. (citing 65 Fed. Reg. at 79,940).

       ALJ Craft did not shift the burden to Island Creek to prove that Hill’s COPD was not caused

by coal dust exposure, nor did she treat the preamble as a presumption or a rule of law, as Island

Creek argues on appeal. Instead, ALJ Craft specifically noted that the issue of whether a particular

miner’s impairment arose from coal mine employment “must be resolved on a claim-by-claim

basis,” and that “[t]he burden of proof remains on the miner to show that his obstructive lung

disease arose out of his coal mine employment.” ALJ Craft consulted the preamble and gave

greater weight to the medical opinions of the four physicians (Drs. Rasmussen, Houser, Simpao,


                                                 12
No. 17-3858, Island Creek Coal Co. v. Hill, et al.


and James) who determined that both cigarette smoking and a fourteen-year coal mining career

contributed to Hill’s COPD. ALJ Craft found these opinions better reasoned than the opinions of

Drs. Tuteur, Hippensteel, Selby, and Culbertson—opinions that failed to credibly explain the

exclusion of coal dust as a causative factor in light of the preamble, which states that smoking and

coal dust have additive effects. In other words, if a medical opinion wholly discounts coal dust

exposure as a cause of COPD and solely attributes the disease to smoking tobacco without

adequately explaining why coal dust is not a cause, where a history of coal dust exposure is present,

that does not mean that the opinion is per se invalid; it simply means that an ALJ is entitled to give

such an opinion less weight, within the context of a preamble that states coal dust and smoking

have additive effects.

       It was proper for ALJ Craft to consult the preamble to aid her decision in weighing

conflicting medical evidence. See Arch on the Green, Inc. v. Groves, 761 F.3d 594, 601 (6th Cir.

2014) (“The ALJ did not err when he referred to the preamble to the regulations. This court has

heard and rejected these kinds of arguments before.”); see also Energy W. Mining Co. v. Estate of

Blackburn, 857 F.3d 817, 828-29 (10th Cir. 2017) (affirming ALJ’s rejection of an opinion that

“fail[ed] to consider the additive risk created by exposure to [both] coal-mine dust and smoking”).

Accordingly, it was not error for ALJ Craft to consult the preamble in discounting the medical

opinions of Drs. Tuteur, Hippensteel, Selby, and Culbertson.

               b. ALJ Craft Properly Evaluated the Opinions of Dr. Hippensteel and Dr.
                  Tuteur

       To the extent that Island Creek argues ALJ Craft inappropriately discounted the opinions

of Dr. Hippensteel and Dr. Tuteur, this argument also misses the mark. “We do not reweigh the

evidence or substitute our judgment for that of the ALJ and we will not reverse the ALJ’s decision

merely because we would have taken a different view of the evidence were we the trier of facts.”


                                                 13
No. 17-3858, Island Creek Coal Co. v. Hill, et al.


Zurich Am. Ins. Grp v. Duncan, 889 F.3d 293, 299 (6th Cir. 2018) (internal quotation marks and

citations omitted). In any event, ALJ Craft thoroughly explained her reliance, or lack thereof, on

these medical opinions. First, ALJ Craft concluded that Hill did not have clinical pneumoconiosis

and specifically credited Dr. Tuteur and Dr. Hippensteel for this conclusion. But as previously

mentioned, ALJ Craft discounted these opinions on the issue of legal pneumoconiosis because

they did not credibly explain how they excluded coal dust as a causative factor. It was within ALJ

Craft’s discretion to make such a decision.

               c. ALJ Craft Properly Gave More Weight to the Opinions of Dr. Rasmussen
                  and Dr. Houser to Conclude That Hill Had Legal Pneumoconiosis

       Island Creek also argues that ALJ Craft’s reliance on the reports of Dr. Houser and Dr.

Rasmussen was irrational and contrary to law. Specifically, Island Creek contends that the

opinions of these doctors were out of date, did not consider the most recent medical evidence, and

failed to explain how Hill’s coal dust exposure was related to his COPD. Island Creek also asserts

that Dr. Houser and Dr. Rasmussen took logical leaps to render their conclusions. These arguments

fail because ALJ Craft’s decision to accord these opinions probative weight is supported by

substantial evidence.

       “[T]he ALJ as factfinder should decide whether a physician’s report is sufficiently

reasoned, because such a determination is essentially a credibility matter.” Wolf Creek Collieries

v. Dir., Office of Workers’ Comp. Programs, 298 F.3d 511, 522 (6th Cir. 2002) (citation and

internal quotation marks omitted); see also Tenn. Consol. Coal Co. v. Crisp, 866 F.2d 179, 185

(6th Cir. 1989) (explaining that determinations to credit or discredit medical opinions based on

whether they are sufficiently documented and reasoned is a credibility matter that must be left to

the ALJ). Here, Dr. Rasmussen noted that Hill “had a long history of respiratory complaints”

while simultaneously acknowledging Hill’s “40-60 pack years of cigarette smoking.”


                                               14
No. 17-3858, Island Creek Coal Co. v. Hill, et al.


Dr. Rasmussen analyzed and reviewed diagnostic testing available to him at the time of his report,

and concluded that “there appears no basis for the conclusion that coal mine dust had no role in

causing impairment.” While stating that it would be reasonable to assume in Hill’s case that

cigarette smoking was a greater contributing factor than his coal mine dust exposure,

Dr. Rasmussen also noted that “fourteen years of coal mine employment underground, mostly at

the face, is sufficient to cause disabling lung disease in a susceptible individual.” Dr. Rasmussen

further concluded “to a reasonable degree of medical certainty” that Hill suffered a disabling

chronic lung disease as a consequence of “both his significant cigarette smoking and his coal mine

dust exposure,” and that “his coal mine dust exposure is a significant co-contributor.”

       With respect to the opinion of Dr. Houser, ALJ Craft noted that Dr. Houser is a board-

certified pulmonologist who took relevant histories, conducted a physical examination, and

performed objective tests. Dr. Houser diagnosed COPD and emphysema due to smoking and

inhalation of coal and fluorspar mine dust, and ALJ Craft found his opinion consistent with the

evidence available to him. “In deciding whether the substantial evidence standard is satisfied, we

consider whether the ALJ adequately explained the reasons for crediting certain testimony and

documentary evidence over other testimony and documentary evidence.” Greene, 575 F.3d at 634.

ALJ Craft did so here, as reflected in her written decision. Accordingly, ALJ Craft’s decision to

give probative weight to the medical opinions of Dr. Rasmussen and Dr. Houser was supported by

substantial evidence.

               d. ALJ Craft Properly Weighed the Opinions of Treating Physicians

       Lastly, Island Creek contends that ALJ Craft erred in crediting one treating physician

(Dr. James) while simultaneously discrediting the other (Dr. Culbertson). ALJ Craft found Dr.

James’s opinion consistent with the regulations and the evidence available to him. At the same



                                                15
No. 17-3858, Island Creek Coal Co. v. Hill, et al.


time, ALJ Craft gave Dr. Culbertson’s opinion less weight because he did not explain why he

excluded exposure to coal dust as a cause of Hill’s COPD. Island Creek argues that substantial

evidence does not support ALJ Craft’s decision in this regard, and highlights Dr. Culbertson’s

credentials and experience with Hill as reasons why ALJ Craft should have given more weight to

Dr. Culbertson’s opinion. However, ALJ Craft acknowledged in her opinion that Dr. James had

“lesser qualifications but nonetheless provided [a] documented and reasoned opinion[].”

Moreover, Island Creek asks this court to address Dr. James’ credibility in order to find that there

is insufficient evidentiary support for Dr. James’ opinion, but this “would exceed our limited scope

of review . . . .” Wolf Creek, 298 F.3d at 522. Consequently, there was no error in ALJ Craft’s

decision to discount the opinion of treating physician Dr. Culbertson.

                                     III.    CONCLUSION

       For the foregoing reasons, Island Creek’s Petition for Review is DENIED.




                                                16